Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17,18,20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. 11,094,832. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 16 teaches current claims 17 and 20; patent claim 17 teaches current claim 18.
Claims 13,14,19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,16 and 17 of U.S. Patent No. 11,094,832 in view of Glass et al (PG Pub 2020/0105872 A1) and Radosavljevic et al (PG Pub 2013/0270512 A1). 
Regarding claim 13, patent claim 1 teaches a semiconductor device, comprising: an active region extending on a substrate in a first direction and including an impurity region; a plurality of channel layers vertically spaced apart from each other on the active region; a gate structure extending on the substrate in a second direction to intersect the active region and the plurality of channel layers, and surrounding the plurality of channel layers; a source/drain region disposed on the active region on at least one side of the gate structure and in contact with the plurality of channel layers; and a barrier layer including a first barrier layer spaced apart from an upper surface of the active region and being disposed in the active region, and second barrier layers respectively disposed below the plurality of channel layers
Patent claim 1 does not teach the first barrier layer extends to have a different length than the second barrier layers in at least one direction.  
In the same field of endeavor, Glass teaches a first barrier layer (750, figs. 7A to 7E), for the benefit of preventing dopants from sub-fin from diffusing into the channels (paragraphs [0024][0025][0101]).
Also, in the same field of endeavor, Radosavljevic teaches second barrier layers (142A,132B,132A, fig. 5B), for the benefit of confining carriers in the channels (paragraph [0042]).
Glass in view of Radosavljevic teaches the first barrier layer extends to have a different length than the second barrier layers in at least one direction.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first barrier layer to extend to have a different length than the second barrier layers in at least one direction, for the benefits of preventing dopants from sub-fin from diffusing into the channels and of confining carriers in the channels.
Regarding claim 14, patent claims 1 and 6 teach the semiconductor device as claimed in claim 13, wherein: the plurality of channel layers include a first channel layer, a second channel layer, and a third channel layer sequentially disposed from an upper surface of the substrate, the second barrier layers are disposed below the first and second channel layers, respectively, and a lower surface of the third channel layer is in contact with the gate structure.  
Regarding claim 19, patent claims 16 and 17 teaches current claims 17 and 18.  See above.
Patent claims 16 and 17 do not teach the first barrier layer extends longer than the second barrier layer in the at least one direction.  
In the same field of endeavor, Glass teaches a first barrier layer (750, figs. 7A to 7E), for the benefit of preventing dopants from sub-fin from diffusing into the channels (paragraphs [0024][0025][0101]).
Also, in the same field of endeavor, Radosavljevic teaches second barrier layers (142A,132B,132A, fig. 5B), for the benefit of confining carriers in the channels (paragraph [0042]).
Glass in view of Radosavljevic teaches the first barrier layer extends longer than the second barrier layer in the at least one direction.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first barrier layer to extend longer than the second barrier layer in the at least one direction, for the benefits of preventing dopants from sub-fin from diffusing into the channels and of confining carriers in the channels.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al (PG Pub 2020/0105872 A1) and Radosavljevic et al (PG Pub 2013/0270512 A1).
Regarding claim 13, Glass teaches a semiconductor device, comprising: an active region (see fig. 7D attached below) extending on a substrate (702 below the active region) in a first direction; a plurality of channel layers (704/708,figs. 7A to 7E) vertically spaced apart from each other on the active region; a gate structure (to be formed in trenches 721, fig. 7D, paragraph [0107], one of which is shown in fig. 7E as 724) extending on the substrate in a second direction to intersect the active region and the plurality of channel layers, and surrounding the plurality of channel layers; a source/drain region (in 725, fig. 7E, paragraph [0108]) disposed on the active region on at least one side of the gate structure and in contact with the plurality of channel layers; and a barrier layer (750) including a first barrier layer spaced apart from an upper surface of the active region and being disposed in the active region, 

    PNG
    media_image1.png
    619
    781
    media_image1.png
    Greyscale


Figs. 7A to 7E of Glass do not teach the active region including an impurity region having first impurities.
Paragraph [0041] teaches the active region including an impurity region (sub-fin, which is the region below gate structure 226/228 in fig. 2H, is doped with opposite conductivity of source/drain), for the benefit of shutting of uncontrolled threshold voltage (paragraph [0024]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the active region to include an impurity region having first impurities for the benefit of shutting of uncontrolled threshold voltage.
Glass does not teach second barrier layers respectively disposed below the plurality of channel layers.
In the same field of endeavor, Radosavljevic teaches second barrier layers (132A/142A/138, figs. 5A and 5B) respectively disposed below the plurality of channel layers (112A/112B/122A/122B), for the benefit of confining carriers (paragraph [0042]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose second barrier layers respectively below the plurality of channel layers for the benefit of confining carriers.
Glass in view of Radosavljevic teaches “the first barrier layer extends to have a different length than the second barrier layers in at least one direction”.
Regarding claim 15, Glass teaches the semiconductor device as claimed in claim 13, wherein the plurality of channel layers are spaced apart from the active region (fig. 7E).  
Regarding claim 16, Glass teaches the semiconductor device as claimed in claim 13, wherein the impurity region includes first impurities (doped with opposite conductivity of source/drain, paragraph [0041]) and the barrier layer includes second impurities (doped with carbon, paragraphs [0025][0030] [0101]).  

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al (PG Pub 2020/0105872 A1) and Kim et al (US Patent 10,211,322).
Regarding claim 17, Glass teaches a semiconductor device, comprising: an active region (see fig. 7D attached below) extending on a substrate (702 below the active region) in a first direction; a channel layer (704/708,figs. 7A to 7E) disposed on the active region: a gate structure (to be formed in trenches 721, fig. 7D, paragraph [0107], one of which is shown in fig. 7E as 724) extending on the substrate in a second direction while intersecting the active region and the channel layer, the gate structure including a gate dielectric layer (722) and a gate electrode layer (724); and Attorney Docket No. 285/1 168_00- 34 -a first barrier layer (750) disposed in the active region and including second impurities (carbon, paragraph [0025]).  
Figs. 7A to 7E of Glass do not teach the active region including an impurity region having first impurities.
Paragraph [0041] teaches the active region including an impurity region (sub-fin, which is the region below gate structure 226/228 in fig. 2H, is doped with opposite conductivity of source/drain), for the benefit of shutting of uncontrolled threshold voltage (paragraph [0024]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the active region to include an impurity region having first impurities for the benefit of shutting of uncontrolled threshold voltage.


    PNG
    media_image1.png
    619
    781
    media_image1.png
    Greyscale

Glass does not teach a second barrier layer disposed below at least a portion of the channel layer and including the second impurities.
In the same field of endeavor, Kim teaches a second barrier layer (140, fig. 2) disposed below at least a portion of the channel layer (134) and including the second impurities (carbon, column 5, lines 9-19 and 37-40), for the benefit of increasing channel flatness (column 5, lines 9-19 and 37-40).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose a second barrier layer below at least a portion of the channel layer that including the second impurities, for the benefit of increasing channel flatness.
Regarding claim 18, Glass in view of Kim teaches the semiconductor device as claimed in claim 17, wherein the first barrier layer and the second barrier layer extend to have different lengths in at least one direction.  
Regarding claim 19, Glass in view of Kim teaches the semiconductor device as claimed in claim 18, wherein the first barrier layer extends longer than the second barrier layer in the at least one direction.  
Regarding claim 20, Glass teaches the semiconductor device as claimed in claim 17, wherein the first barrier layer extends in the first direction (figs. 7A to 7E).

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teach
“lower surfaces of the plurality of channel layers are in contact with the second barrier layers, respectively, and upper surfaces of the plurality of channel layers are in contact with the gate structure” (claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899